ORDER
PER CURIAM.
Timothy Rucker appeals from the denial of his Rule 29.15 motion subsequent to an evidentiary hearing. He claims that he was denied effective assistance of counsel because trial counsel waived his right to testify without his knowledge and because counsel’s advice was unreasonable.
Having reviewed the briefs of the parties and the record on appeal, we conclude that the motion court’s findings and conclusions are not clearly erroneous. See Rule 29.15(k). An extended opinion would serve no jurisprudential purpose. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the denial of the Rule 29.15 post-conviction motion under Rule 30.25(b).